UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                              UNITED STATES

                                                        v.

                             Senior Airman DANIEL J. MCDONOUGH
                                       United States Air Force

                                                  ACM 38605

                                                 24 June 2015

            Sentence adjudged 18 March 2014 by GCM convened at Travis Air Force
            Base, California. Military Judge: Todd E. McDowell (sitting alone).

            Approved Sentence: Bad-conduct discharge, confinement for 18 months,
            forfeiture of all pay and allowances, and reduction to E-1.

            Appellate Counsel for the Appellant: Major Isaac C. Kennen; Major
            Christopher D. James; and Major Thomas A. Smith.

            Appellate Counsel for the United States: Gerald R. Bruce, Esquire.

                                                     Before

                                  ALLRED, MITCHELL, and TELLER
                                      Appellate Military Judges

             This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                 under AFCCA Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).





 The court notes that the court-martial order (CMO), dated 21 May 2014, incorrectly omits the language “on divers
occasions” from Specification 10 of the Charge. The court orders the promulgation of a corrected CMO.
Accordingly, the approved findings and sentence are AFFIRMED.



            FOR THE COURT


            STEVEN LUCAS
            Clerk of the Court




                                        2                       ACM 38605